Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s argument dated 08/25/22, after the Non Final Office Action on 05/27/22. Applicant’s arguments, with respect to Cai et al. CN 113745274, Kim et al. US 2016/0171940, Xiong et al. US 2020/0234622 and Jiang et al. US 2019/0072826 have been fully considered and are persuasive.  The previous Non Final rejection has been withdrawn.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 18 is the inclusion of the limitation 
“…wherein the first signal line comprises a first pixel connection wiring and a first winding that are connected to each other, the first pixel connection wiring being connected to a column of sub-pixels, and the first winding being disposed in the winding region; and the second signal line comprises a second pixel connection wiring and a second winding that are connected to each other, the second pixel connection wiring being connected to a column of sub-pixels, and the second winding being disposed in the winding region; and the first winding and the second winding being arranged in different layers; wherein an orthographic projection of the first winding in the first signal line is at least partially overlapped with an orthographic projection of the second winding in the corresponding second signal line on the substrate, and voltages of the same polarity are applied to the first signal line and the corresponding second signal line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 18. Claims 2-17, and 18, 20 are also allowed by their virtue of dependency.
Cai et al. CN 113745274, Kim et al. US 2016/0171940, Xiong et al. US 2020/0234622 and Jiang et al. US 2019/0072826 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871